Citation Nr: 0216715	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1941 to September 1968.  He died in November 1999.  The 
appellant is his widow.  In January 2000, the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, denied her claims for service connection for the 
cause of her late husband's death and for dependents' 
educational assistance under Chapter 35, Title 38, of the 
United States Code.  The RO continued to deny her claim for 
cause of death in February 2000 after considering additional 
evidence, and she appealed to the Board of Veterans' Appeals 
(Board).


FINDINGS OF FACT

1.  The veteran retired from the military on permanent 
disability in September 1968, primarily because of chronic 
brain syndrome as a residual of a brain tumor.

2.  The veteran did not establish his entitlement to service 
connection for any disabilities during his lifetime.

3.  According to his certificate of death, and based on a 
personal statement from his private primary care 
cardiologist, the veteran died from congestive heart failure 
brought on by aortic insufficiency; he also had comorbid 
hypertension, which exacerbated that problem, and he had 
chronic renal failure, too, which also became a major issue 
contributing to his death, but not resulting in the 
underlying cause.


4.  Some of the medical evidence of record, from February 
1981 to the present, reports a long-standing history of 
hypertension dating back to as early as 1963-which, if true, 
means the condition initially was manifested while the 
veteran was still on active duty in the military.

5.  The medical and other evidence more contemporaneous to 
service, however, does not indicate the veteran had any of 
the conditions-including hypertension, which ultimately 
caused his death, or contributed substantially and materially 
to it, or hastened it, or otherwise aided or lent assistance 
to it, either while he was on active duty in the military or 
within one year after his retirement.

6.  The medical and other evidence contemporaneous to service 
is more probative than the evidence to the contrary, which 
was obtained long after the fact, several years subsequent to 
the relevant time in question.


CONCLUSIONS OF LAW

1.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 1310 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).

2.  The requirements have not been met for dependents' 
educational assistance pursuant to Chapter 35, Title 38, of 
the United States Code.  38 U.S.C.A. § 3501 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 21.3020, 21.3021 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the appellant of the type of evidence needed to 
support her claims-and thereby complete her application for 
benefits, and assisting her in obtaining evidence if it is 
potentially relevant to her case.  This includes, when 
necessary, obtaining a medical opinion.  The VCAA has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002), and the implementing regulations are found 
at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  Since 
this change in law occurred during the pendency of this 
appeal, the appellant is entitled to have the VCAA considered 
when deciding her case because it provides procedural 
safeguards and protections to her that were not previously 
available.  See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

Here, though, the requirements of the VCAA have been 
satisfied.  The RO initially denied the claim for cause of 
death as not well grounded, in the rating decisions issued in 
January and February 2000.  And, as alluded to above, this is 
no longer an evidentiary requirement after passage of the 
VCAA.  But to compensate for that, the RO sent the appellant 
a VCAA informational letter in April 2001 to apprise her of 
this new law and all of its resulting legal implications-as 
they pertain to her particular appeal.  Furthermore, after 
giving her an opportunity to identify and/or submit 
additional medical or other evidence in response, to support 
her allegations, the RO completely readjudicated both of her 
claims, on a de novo basis, in September 2001.  And that 
reconsideration of her claims also was specifically to comply 
with the VCAA.  The RO subsequently provided her a Statement 
of the Case (SOC) later in September 2001, also discussing 
the VCAA and its legal implications as it affects her 
particular appeal, and citing the VCAA regulations as well as 
the other applicable laws and regulations.  And after the 
appellant or someone acting on her behalf submitted 
additional evidence, the RO provided her Supplemental 
Statements of the Case (SSOCs) in October 2001 and more 
recently in April 2002 further discussing the type of 
evidence needed to prevail.

When her claim continued to be denied, the appellant 
suspected that the RO did not have all of the veteran's 
service medical records (SMRs) at its disposal, which 
according to her if obtained would certainly show that she is 
entitled to the benefits that she is requesting.  She also 
indicated that she had contacted the National Personnel 
Records Center (NPRC), a military records repository, 
in an effort to obtain the missing SMRs and clear this up.  
See her letter dated in October 2001 and received in November 
2001.  But the RO assured her in a letter sent in January 
2002, in response, that all of her late husbands SMRs were 
indeed considered when deciding her claims.  And to prove 
this, the RO even enclosed copies of the SMRs considered with 
the letter.

The appellant has not since indicated that any additional 
medical or other evidence, not already of record, needs to be 
obtained to support her claims and complete her application 
for VA benefits.  And the medical evidence already of record 
includes a personal statement (actually, a medical opinion) 
from her late husband's primary care cardiologist concerning 
the cause of his death.  So there is no remaining preliminary 
notice or development required by the VCAA since she declined 
her opportunity for a hearing.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This being the case, the 
Board may proceed to issue a decision in her appeal without 
fear of prejudicing her.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Governing Laws and Regulations and Legal Analysis

A.  Entitlement to Service Connection for Cause of Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

In this particular case, the appellant-widow alleges that her 
late husband had a 
long history of hypertension, since 1963, meaning the 
condition initially was manifested while he was still on 
active duty in the military.  She therefore believes that she 
is entitled to service connection for the cause of his death 
because his hypertension, in turn, contributed substantially 
and materially to it.

According to the official certificate of death, and based on 
a personal statement prepared in May 2001 by Ralph D. Rayner, 
M.D., the veteran's private primary care cardiologist, the 
veteran died from congestive heart failure brought on by 
aortic insufficiency.  He also had comorbid hypertension, 
which Dr. Rayner confirmed "exacerbated this problem."  And 
aside from that, the veteran had chronic renal failure, which 
also became a major issue contributing to his death, but not 
resulting in the underlying cause.  So just as the appellant 
alleges, there is competent medical evidence indicating the 
veteran's hypertension contributed substantially and 
materially to his death.  The dispositive issue then becomes 
whether there also is sufficiently probative medical evidence 
confirming that his hypertension actually dates back to his 
time in the military-to in turn etiologically link his death 
to his prior service in the armed forces.  See, e.g., 
Velez v. West, 11 Vet. App. 148, 158 (1998); Watson v. Brown, 
4 Vet. App. 309, 314 (1993); Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

Records show that, from February 1981 until his death in 
November 1999, the veteran received treatment on numerous 
occasions at Patrick Air Force Base Hospital, Holmes Regional 
Medical Center, Cape Canaveral Hospital (under the primary 
care of Dr. Rayner), and finally at Wuesthoff Progressive 
Care Center.  He also was seen at various times during those 
years by other doctors for referral consultations, clinical 
workup, and other diagnostic evaluations.  And some of those 
records report a long-standing history of hypertension 
dating back to as early as 1963-which, if true, means the 
condition initially was manifested while he was still on 
active duty in the military.  See, e.g., a February 1981 
statement from Robert J. Vanderlinde, M.D., indicating, 
among other things, that he would be referring the veteran 
for a cardiac consultation and an echocardiogram to learn 
more about the base of his aorta and whether there was any 
contributing factor in his heart or valves at the outlet of 
the heart that might be producing change in his aorta.  Dr. 
Vanderlinde did not think the veteran's high blood pressure 
had been sufficient to have caused the difficulty, although 
he advised the veteran to continue taking his 
hydrochlorothiazide-just as he had in the past, for his 
hypertension.

The private cardiologist, Donald C. Andresen, M.D., who 
subsequently saw the veteran for the referral consultation, 
indicated in a March 1981 statement that the results of the 
echocardiogram showed some enlargement of the major blood 
vessel leaving the heart, i.e., the aorta.  Dr. Andresen also 
indicated that was most probably related to the narrowing of 
the valve at the outlet of the left ventricle, i.e., aortic 
stenosis, coupled with the veteran's hypertension.  Dr. 
Andresen went on to note that the veteran's cholesterol level 
also was somewhat elevated, which might aggravate this 
change.  So to prevent further progression of this 
abnormality, he recommended more aggressive treatment of the 
veteran's blood pressure and significant weight loss.  He 
also indicated that he would advise Dr. Vanderlinde of his 
diagnostic findings.

The February and March 1981 statements from Drs. Vanderlinde 
and Andresen confirm the veteran had an existing problem with 
hypertension as of at least 1981, and even earlier since he 
already was taking medication for treatment of the condition 
when seen in 1981.  So the determinative question, again, is 
how much earlier did he begin to experience this condition.  
More recently dated records indicate that his history of 
hypertension dates all the way back to service, in 1963.  
This was indicated in the report of a December 1988 
outpatient consultation at Patrick Air Force Base (AFB) 
Hospital, the report of a December 1994 to January 1995 
hospitalization at Holmes Regional Medical Center, the report 
of a March 1997 hospitalization at Cape Canaveral Hospital, 
and in a summary care form also dated in 1997.  Each of those 
entries, though, was merely recorded in the pertinent medical 
history portion of those reports, based on information 
provided by the veteran himself.  So his self-reported 
history of hypertension dating back to service was never 
actually objectively confirmed.  See, e.g., LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence to link the condition at issue to 
the veteran's military service).  See also Reonal v. Brown, 5 
Vet. App. 458 (1993).  And the medical and other evidence 
more contemporaneous to his period of service does not 
indicate that he had any of the conditions at issue-
including hypertension, either while he was on active duty in 
the military or within one year after his retirement.

Despite the appellant's contentions to the contrary, 
hypertension was never actually diagnosed at any time while 
the veteran was in service, including during 1963.  And his 
blood pressure was taken numerous times during service, both 
prior to and after that particular year, but for the most 
part it was always within normal limits.  Note that he had 
the following blood pressures on the dates indicated:

Date			Blood Pressure Reading (Systolic/Diastolic)
January 1941		112/84
March 1946		130/90
January 1947		130/70
May 1948		110/80
February 1959	160/90, 130/90
May 1959		140/90, 120/80
March 1965		142/78
March 1966		132/90
March 1968		134/86
June 1968 		134/84, 130/85

Hypertension is persistently elevated blood pressure.  So 
even though the veteran's blood pressure was-at worst, 
sometimes marginal during 1959, which was when he underwent 
surgery for a brain tumor (astrocytoma), his blood pressure 
was never persistently elevated such that hypertension was 
actually clinically diagnosed.  Moreover, the later dated 
records from service show that his blood pressure readings 
actually went down, not up, to more within normal limits.  So 
that, too, does not bode well for his widow-appellant's claim 
that he had hypertension while in service.  There was never 
mention of hypertension during 1961, even when the veteran 
received treatment for a seizure disorder, or at any time 
during the remainder of his period of active duty-which 
lasted 7 more years.  And when he eventually retired from the 
military on permanent disability in September 1968, it was 
not because of hypertension or anything related to it-but 
rather, primarily because of residual chronic brain syndrome 
with associated incoordination, imbalance, difficulty with 
speech, and nystagmus.  He also had hearing impairment and 
other impairment from the seizure disorder (grand mal 
epilepsy).  All of those conditions, but not hypertension, 
were noted by the medical and physical evaluation boards (MEB 
and PEB) that examined him during the months immediately 
preceding his retirement from the military.

The veteran also did not indicate that he had hypertension 
when filing his initial claim for VA compensation benefits 
(on VA Form 21-526e) in October 1968, only a few days after 
he retired from the military.  His claims, instead, 
pertained only to those conditions that had precipitated his 
retirement from the military (i.e., his brain tumor and 
seizure disorder, etc.), which were noted by the MEB and PEB.  
Had he in fact had hypertension at that time, then it seems 
only reasonable to believe that he would have at least 
mentioned it in his initial application for VA compensation 
benefits-especially if, as his widow-appellant now alleges, 
the hypertension even had been actually diagnosed during 
service in 1963.  But since he did not make any mention of 
hypertension whatsoever, this suggest that he did not have 
the condition at that time.  He also did not claim to have 
hypertension at any time during the remainder of the 1-year 
presumptive period following his retirement from the 
military.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307, 3.309.

The medical and other evidence contemporaneous to service-
which does not show the veteran had hypertension, is more 
probative than the evidence to the contrary, which suggest 
that he did, since the latter evidence was obtained long 
after the fact, several years subsequent to the relevant time 
in question.  See Struck v. Brown, 9 Vet. App. 145, 155-56 
(1996); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).  Because the 
appellant-widow is a layperson, she does not have the medical 
expertise or training necessary to give a competent probative 
opinion on the determinative issue of when her late husband's 
comorbid hypertension was first manifested.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, since 
the preponderance of the evidence is against her claim, the 
benefit-of-the-doubt rule does not apply.  38 C.F.R. § 3.102; 
see also Schoolman v. West, 12 Vet. App. 307, 311 (1999); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

B.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, of the United States Code.

A surviving spouse of a veteran, who died of a service- 
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 2002).

As the Board in this case has denied service connection for 
the cause of the veteran's death, and, as the record 
reflects, the veteran was not evaluated as having disability 
total and permanent in nature as a result of service- 
connected disability at the time of his death, the veteran's 
surviving spouse is not eligible for such benefits, and 
entitlement to Dependents' Educational Assistance is not 
warranted as a matter of law.  38 U.S.C.A. § 3501(a); 38 
C.F.R. §§ 21.3020, 21.3021.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law-analogous to Rule 12(b)(6) of the Federal Rules of 
Civil Procedure for failure to state a claim upon which 
relief can be granted.


ORDER

The claim for service connection for cause of death is 
denied.

The claim for dependents' educational assistance under 
Chapter 35, Title 38, of the United States Code, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

